DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 22 September 2022 (hereinafter “the Amendment”) has been entered and considered. Claims 1, 7, 11, and 17 have been amended. Claims 1-20, all the claims pending in the application, are rejected. All new grounds of rejection set forth in the present action were necessitated by Applicants’ claim amendments; accordingly, this action is made final. 

Response to Amendment
Claim Rejections - 35 USC § 112
In view of the amendments to claims 1, 7, 11, and 17, the previous rejections under 35 USC 112 are withdrawn. However, the claim amendments raise new issues under 35 USC 112, as discussed in detail below. 

Prior Art Rejections
On page 7 of the Amendment, Applicants contend that the proposed combination of Sai and Rodrigues does not teach or suggest determining the spatial distribution of particle sizes for texture mapping, as required by the amended independent claims. 
Initially, the term “spatial distribution of particle sizes” appears to be unsupported by the originally filed disclosure. The term is also unclear. A spatial distribution of particles describes a statistical measure of relative positions of the particles, whereas a distribution of particle sizes describes a statistical measure of the relative sizes of the particles. What is meant by a “spatial distribution of particle sizes”?
Since the specification does not provide any support or clarity, the broadest reasonable interpretation of the claim limitation is applied. That is, the meaning of the term in question will be interpreted as a statistical measure of relative sizes of particles spatially distributed in an image. 
Furthermore, Applicants have provided no explanation of how the “spatial distribution of particle sizes” is different from the size distribution of flakes which are spatially distributed throughout the sub-images disclosed by Rodrigues. As acknowledged by the Applicants on page 7 of the Amendment, Rodrigues discloses flake “size distribution” as a measure for texture matching. Specifically, Rodrigues discloses detecting flakes in images of the coating, determining an average number of small, medium, and large sparkle objects in the images, generating appearance features of the imaged coating based on these statistics, and comparing the appearance features of the imaged coating with known appearance characteristics of known coatings ([0002, 0072, 0097-0101]). 
Since Rodrigues’ variously-sized objects are spatially distributed throughout the image, the appearance feature which is generated based on the distribution of particle sizes can be reasonably interpreted as a spatial measure. Thus, contrary to Applicants’ arguments, Rodrigues does indeed disclose texture mapping based on a “spatial distribution of particle sizes”, as claimed. Accordingly, the prior art rejections are maintained. 
	Nothing in the claim language precludes the above interpretation of Rodrigues. If Applicants wish to distinguish the “spatial distribution of particle sizes” of the present invention over Rodrigues, the Examiner recommends further defining the term in the claim. The Examiner also requests that Applicants point to specific portions of the originally-filed disclosure with an explanation of support for such an amendment. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claims 1 and 11 have each been amended to recite “determining spatial distribution of particle sizes”. The only portions of the specification which discuss the determination of distribution of particle sizes are [00119] and [00138], and both portions are silent about a “spatial” distribution:
“[00119] FIG. 23 depicts at 1600 an example configuration for further processing the data contained in the sub-images 1410. The sub-images 1410 can be analyzed at 1602 to determine the distribution 1604 of one or more features across the sub-images. For example, the system can determine within a sub-image how many pixels include a sparkle associated with a flake and a total number of such pixels. The system can further analyze the “size” feature associated with a flake in order to determine the distribution 1604 of flake sizes across the sub-images 1410.”

“[00138] It should be understood that a texture machine learning model can calculate the paint formulation with matched texture characteristics. The machine learning model can examine the particle size distribution of the paint to be matched, such as by examining the dark and light areas in the image data. A machine learning model, such as a convolutional neural network, can be applied to the texture data set to predict the formulations while not deviating from an acceptable color match based on the delta E measurements.”

	Moreover, it is unclear what is meant by a “spatial distribution of particle sizes”, and the originally filed disclosure provides no clarity. A spatial distribution of particles describes a statistical measure of relative positions of the particles, whereas a distribution of particle sizes describes a statistical measure of the relative sizes of the particles. What is meant by a “spatial distribution of particle sizes”? Since the originally filed disclosure does not support such a term, it does not appear the inventor or joint inventor had possession of the claimed invention at the time the application was filed. 

Claims 2-10 are rejected by virtue of their dependency on claim 1. 

Claims 12-20 are rejected by virtue of their dependency on claim 11. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 11 have been amended to recite “determining spatial distribution of particle sizes”. It is unclear what is meant by this limitation. 
A spatial distribution of particles describes a statistical measure of relative positions of the particles, whereas a distribution of particle sizes describes a statistical measure of the relative sizes of the particles. What is meant by a “spatial distribution of particle sizes”? Does the distribution describe relative position or relative sizes of the particles? The specification provides no clarity.
When examining the limitation on its merits, the meaning will be interpreted as related to relative sizes of particles spatially distributed in an image.

Claims 2-10 are rejected by virtue of their dependency on claim 1. 

Claims 12-20 are rejected by virtue of their dependency on claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0172113 to Sai at al. (hereinafter “Sai”) in view of U.S. Patent Application Publication No. 2010/0027870 to Rodrigues et al. (hereinafter “Rodrigues”).
As to independent claim 1, Sai discloses a system for matching texture of a target coating (Abstract discloses that Sai is directed to identifying an effective pigment based on extracted image characteristic parameters and a pre-prepared database that stores information on various kinds of effective pigments; [0063-0064] discloses that the effective pigment may include coating compositions; [0096] discloses that image characteristic parameters include particle smoothness which is a measure of texture) comprising: a storage device for storing instructions; one or more data processors configured to execute instructions ([0067] discloses memory 12 which stores a program which is executed by CPU 11) to: receive a target image of the target coating, wherein the target image comprises target image data ([0069, 0111] discloses obtaining an image of an effective pigment); apply a texture feature extraction analysis process to the target image data to determine target image texture features, wherein the texture feature extraction analysis process includes determining features within sub-images of the target image ([0079-0084, 0112-0113] disclose cropping sub-images from the image and extracting image characteristic parameters of the effective pigment therefrom; [0096] discloses that the extracted image characteristic parameters include particle smoothness which is a measure of texture; see Fig. 3); determine target image texture features for the sub-images ([0096] discloses extracting image characteristic parameters including particle smoothness from the cropped images), and apply a machine learning model to match texture features present in the target coating using the determined target image texture features ([0102-0105, 0115-0117] disclose inputting the extracted image characteristic parameters to a trained neural network which outputs information on the brand, etc. of a known effective pigment that matches most closely to the input effective pigment). 
Sai does not expressly disclose that the features extracted from the sub-images in the target image include a spatial distribution of particle sizes. 
	Rodrigues, like Sai, is directed to identifying a target coating containing effect pigments by comparing appearance characteristics of the target coating with known appearance characteristics of known coatings (Abstract). Rodrigues discloses that one of the appearance characteristics used for identifying the target coating is a distribution of flake size ([0002, 0072, 0097-0101]). Specifically, Rodrigues discloses detecting flakes in images of the coating, determining an average number of small, medium, and large sparkle objects in the images, generating appearance features of the imaged coating based on these statistics, and comparing the appearance features of the imaged coating with known appearance characteristics of known coatings ([0002, 0072, 0097-0101]). Since Rodrigues’ variously-sized objects are spatially distributed throughout the image, the appearance feature which is generated based on the distribution of particle sizes can be reasonably interpreted as a spatial measure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sai to include a spatial distribution of flake size as one of the image characteristic parameters input to the trained neural network for identifying the effective pigment, as taught by Rodrigues, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to more accurately identify the coating.

As to claim 2, the proposed combination of Sai and Rodrigues further teaches that the texture features include visual irregularities associated with the target image ([0094] of Sai discloses that the extracted image characteristics include particle surface irregularity). 

As to claim 3, the proposed combination of Sai and Rodrigues further teaches that the texture features include one or more in combination of the following characteristics: coarseness, gloss, micro-brilliance, cloudiness, mottle, speckle, sparkle, and glitter ([0072] of Rodrigues discloses that the features include sparkle). 

As to claim 4, the proposed combination of Sai and Rodrigues further teaches that the texture features do not include roughness associated with the target image (Sai and Rodrigues are both silent about features including roughness).

As to claim 5, the proposed combination of Sai and Rodrigues further teaches that the one or more data processors are configured to execute instructions to retrieve the machine learning model to determine the matching of the texture features ([0108] of Sai discloses that the trained neural network is stored in recording device 13 from where it must be retrieved to perform the disclosed algorithm for identifying the effective pigment that matches most closely to the input effective pigment; see [0115-0117]; [0067] discloses that the program instructions are executed by CPU 11). 

As to claim 10, the proposed combination of Sai and Rodrigues further teaches that the target coating is a metallic coating, a pearlescent coating, or a combination thereof ([0110] of Said discloses that the effective pigment is contained in a metallic or pearl coating). 

Independent claim 11 recites a method comprising steps performed by the system recited in independent claim 1. Accordingly, claim 11 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 

Claims 12-15 and 20 recite features nearly identical to those recited in claims 2-5 and 10, respectively. Accordingly, claims 12-15 and 20 are rejected for reasons analogous to those discussed above in conjunction with claims 2-5 and 10, respectively. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sai in view of Rodrigues and further in view of “Using Filter Banks in Convolutional Neural Networks for Texture Classification” by Andrearczyk et al. (hereinafter “Andrearczyk”).
As to claim 6, the proposed combination of Sai and Rodrigues does not expressly disclose that the machine-learning model is a convolutional neural network configured to extract and analyze the texture features. However, Andrearczyk discloses that it was well known in the imaging processing arts to use a convolutional neural network CNN to extract and analyze texture features in an image (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sai and Rodrigues to use a CNN to extract and analyze the texture features, as taught by Andrearczyk, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance texture extraction accuracy. 

Claim 16 recites features nearly identical to those recited in claim 6. Accordingly, claim 16 is rejected for reasons analogous to those discussed above in conjunction with claim 6. 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sai in view of Rodrigues and further in view of U.S. Patent No. 10,352,692 to Kato (hereinafter “Kato”).
As to claim 7, the proposed combination of Sai and Rodrigues does not expressly disclose that color population, the determined texture features of the target coating, and color differences across the target image are used to determine distribution of coarseness across the target coating.
Kato, like Sai, is directed to analyzing texture features of an imaged object (Abstract). In particular, Kato discloses calculating the roughness index of an imaged surface based on color differences, surface values, and a color space histogram distribution (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sai and Rodrigues to determine a roughness (coarseness) index of the imaged object using color differences, surface values, and a color space histogram distribution, as taught by Kato, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to provide a more robust recognition system.

Claim 17 recites features nearly identical to those recited in claim 7. Accordingly, claim 17 is rejected for reasons analogous to those discussed above in conjunction with claim 7.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sai in view of Rodrigues and further in view of U.S. Patent Application Publication No. 2014/0242271 to Prakash et al. (hereinafter “Prakash”).
As to claim 8, the proposed combination of Sai and Rodrigues does not expressly disclose that the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data corresponds to a plurality of images of the target coating with varying angles of light relative to an imaging device.
Prakash, like Sai, is directed to matching the color and appearance of an imaged target coating by comparing features extracted from the imaged target coating with stored features of known coatings (Abstract). In particular, Prakash discloses capturing images of the target coating from a plurality of illumination angles, and extracting the features from the plurality of images ([0053-0064]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sai and Rodrigues to extract the features of the target coating from a plurality of images captured at varying angles of light, as taught by Prakash, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to extract features that are more representative of the target coating. 
 
Claim 18 recites features nearly identical to those recited in claim 8. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sai in view of Rodrigues and further in view of U.S. Patent Application Publication No. 2018/0322327 to Smith et al. (hereinafter “Smith”).
As to claim 9, the proposed combination of Sai and Rodrigues does not expressly disclose that the one or more data processors are configured to receive the target image data of the target coating, wherein the target image data correlates to a plurality of images of the target coating with varying magnification.
Smith, like Sai, is directed to machine learning classification of imaged objects (Abstract). Specifically, Smith discloses capturing a plurality of images of the same region for inspection at different magnifications for use in classifying or detecting different size particles ([0048]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Sai and Rodrigues to capture images of the object of inspection at multiple magnifications and to use the images for the classification/detection task, as taught by Smith, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to improved accuracy of classification/detection ([0048] of Smith). 

Claim 19 recites features nearly identical to those recited in claim 9. Accordingly, claim 19 is rejected for reasons analogous to those discussed above in conjunction with claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663